IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 227 MAL 2017
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
            v.                               :
                                             :
                                             :
CHARLES V. OLIVER,                           :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal

and Motions for Leave of Court are DENIED.